                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00558-PAB

JANIS HENDRICKSON SHANE,

       Plaintiff,

v.

HORACE MANN PROPERTY & CASUALTY INSURANCE COMPANY, a foreign
corporation,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on the Complaint [Docket No. 1].

Plaintiff states that the Court has subject matter jurisdiction over this lawsuit pursuant to

28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 4.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. Citizens

Concerned for Separation of Church & State v. City & County of Denver , 628 F.2d

1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court may

not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if it turns out that, despite

much time and expense having been dedicated to a case, a lack of jurisdiction causes it

to be dismissed or remanded regardless of the stage it has reached. See U.S. Fire Ins.

Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL 2338116, at *3 (D.

Colo. July 28, 2009).

        It is well established that “[t]he party invoking federal jurisdiction bears the

burden of establishing such jurisdiction as a threshold matter.” Radil v. Sanborn W.

Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004). Plaintif f invokes 28 U.S.C. § 1332

as the basis for this Court’s diversity jurisdiction. Docket No. 1 at 2, ¶ 4. Section

1332(a)(1) states: “The district courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between [] citizens of different States.” The facts as presently

averred, however, do not provide sufficient information regarding the citizenship of

plaintiff.

        The complaint states that plaintiff “is an individual and resident of El Paso

County, State of Colorado.” Docket No. 1 at 1, ¶ 1. However, domicile, not residency,

is determinative of citizenship. Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir.

1972) (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the

purposes of establishing diversity.”); see also Mississippi Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with



                                               2
‘residence,’ and one can reside in one place but be dom iciled in another.” (citations

omitted)).

       Because plaintiff has not sufficiently alleged her own citizenship, the Court is

unable to determine whether it has subject matter jurisdiction over her claims. See

United States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55 F.3d 1491,

1495 (10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his favor must

allege in his pleading the facts essential to show jurisdiction.”) (citations and internal

quotation marks omitted). Therefore, it is

       ORDERED that, on or before 5:00 p.m. on April 26, 2019, plaintiff Janis

Hendrickson Shane shall show cause why this case should not be dismissed due to the

Court’s lack of subject matter jurisdiction.


       DATED April 18, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                               3
